I respectfully concur in judgment only as I part company with the majority as to the rationale employed in its reversal of the first assignment of error concerning the admissibility of testimony provided by appellant's four expert witnesses. Nevertheless, as will be addressed later, I concur in the reversal because appellee's objection to the expert witnesses was untimely and, therefore, waived.
I will first address the majority's determination that it was error for the trial court to exclude Dr. David Schneider's ("Dr. Schneider") testimony.  In Miller v. Bike Athletic Co. (1998), 80 Ohio St.3d 607, the Supreme Court of Ohio set forth the following factors to be considered in evaluating the reliability of scientific evidence:  "(1) whether the theory or technique has been tested, (2) whether it has been subjected to peer review, (3) whether there is a known or potential rate of error, and (4) whether the methodology has gained general acceptance."  Miller at 611, citing Daubert v. Merrell Dow Pharmaceuticals, Inc. (1993),509 U.S. 579, 593-594.
Similarly, Evid.R. 702, as amended in 1994, sets out the requirements for the admission of expert testimony:
  "A witness may testify as an expert if all of the following apply:
  "(A) The witness' testimony either relates to matters beyond the knowledge or experience possessed by lay persons or dispels a misconception common among lay persons;
  "(B) The witness is qualified as an expert by specialized knowledge, skill, experience, training, or education regarding the subject matter of the testimony;
  "(C) The witness' testimony is based on reliable scientific, technical, or other specialized information. To the extent that the testimony reports the result of a procedure, test, or experiment, the testimony is reliable only if all of the following apply:
  "(1) The theory upon which the procedure, test, or experiment is based is objectively verifiable or is validly derived from widely accepted knowledge, facts, or principles;
  "(2) The design of the procedure, test, or experiment reliably implements the theory;
  "(3) The particular procedure, test, or experiment was conducted in a way that will yield an accurate result."
  In general terms, Dr. Schneider stated that, in his opinion, the reading of appellant's serum blood alcohol concentration ("B.A.C.") of .08 milligrams per *Page 508 
deciliter was 35 percent too high because of the type of test employed.  According to him, appellant's actual B.A.C. was "no more than point 05, point 052, somewhere in there and could be as low as point 035 or so."  Dr. Schneider based his opinion on "[his] expertise and * * * scientific opinion[,] * * * reading of the literature and * * * carrying out some of these experiments."
When determining whether Dr. Schneider's testimony met the requirements set forth in Miller, it is evident from the record that there was notestimony or other evidence that his theory of a 35 percent differential had been subjected to peer review or had gained general acceptance in the scientific community.  Only Dr. Schneider opined that the reading of the serum B.A.C. was 35 percent too high based on his clinical experience.1
Further, Dr. Schneider never mentioned that his theory had been subjected to peer review or that his methodology and test procedures had gained general acceptance.
Although peer review and general acceptance factors are not determinative prerequisites to admissibility under Miller, they are nonetheless "factors for a court to consider in determining reliability."Miller at 613.  As this court noted in Furness v. Pois (Dec. 22, 2000), Portage App. No. 99-P-0014, unreported, 2000 WL 1876655, at 5:
  "[W]hile general acceptance is not a prerequisite to admissibility as it once was * * *, surely more than one doctor must find the idea to be beyond a hypothetical possibility before it could be considered admissible in a court of law." (Emphasis added.)
  Dr. Schneider never claimed that others in the scientific community accepted his theory that the degree of variation between serum and whole blood B.A.C. was 35 percent.  Rather, he merely stated that his opinion was based on his own expertise. The majority cites to appellee's expert witness, Dr. Alfred E. Staubus ("Dr. Staubus"), as corroborating Dr. Schneider's opinion.  According to Dr. Staubus, appellant's serum B.A.C. was only 18 percent too high.  However, just as with Dr. Schneider, Dr. Staubus' theory of an 18 percent differential was  never subjected to peer review nor proven to have gained general acceptance in the scientific community. Rather, Dr. Staubus merely based his opinion on his own knowledge and certain unidentified medical literature.2 Likewise, Dr. Staubus never claimed *Page 509 
that others in the scientific community accepted his theory. In fact, Dr. Staubus stated that not all scientists use an 18 percent differential.3
Moreover, contrary to the requirements of Evid.R. 702(C), Dr. Schneider did not discuss the circumstances surrounding his experiments.  In fact, he did not discuss the experiments at all. Accordingly, barring other considerations, there was nothing unreasonable, arbitrary, or unconscionable with the trial court's decision to exclude his testimony.
With respect to Henry Lipian ("Lipian"), the accident reconstruction expert, his opinion as to who was the proximate cause of the accident was not properly qualified. Not only did Lipian fail to express his opinion in terms of probability, but the issue of who caused the accident was, arguably, one in which the jury was capable of determining without his testimony.
Although appellant cites McQueen v. Goldey (1984), 20 Ohio App.3d 41, to support the admission of Lipian's testimony, I note that there were two "experts" who reconstructed the accident:  (1) the police officer who investigated the accident; and (2) the accident reconstruction expert.
While the trial court in McQueen allowed the police officer to testify, the court excluded the testimony of the accident reconstruction expert.  The measurements, speed estimates and physical characteristics of the crash were already of record before the McQueen jury.  As cited by the instant appellant, the court in McQueen found that "[t]he officer's opinion was based upon knowledge not possessed by the ordinary juror. He only testified regarding two matters and did not reconstruct an elaborate accident scenario as did appellants' expert witness." Id. at 49.
In ruling on the issue of the exclusion of the accident reconstruction expert, the McQueen court made the following determination:
  "The ultimate questions before the jury were who caused the accident and the percentage of fault of each party.  These questions were not of a highly technical nature nor beyond the comprehension of the average juror.  The members of the *Page 510 
jury had all the necessary facts before them from which they could ascertain the cause and fault.  The expert witness was no more qualified than the average layman to determine whether appellee was paying proper attention or going too fast under the circumstances, or whether McQueen was paying proper attention or misjudged the speed and location of the automobile.
  "We hold that the cause of the accident in the case at bar, be it the speed or inattention of appellee or the inattention or bad judgment of McQueen, was a subject within the experience, knowledge and comprehension of the jury.  The expert witness' testimony regarding cause and the percentage of each party's fault would not `serve to enlighten the jury with respect to a matter outside its competence but rather * * *[would be] a clear invasion of the jury's province on the precise ultimate fact[s] in issue.'" (Citation omitted.)  McQueen at 47-48; See, also Bostic v. Connor (1988), 37 Ohio St.3d 144, paragraph three of the syllabus; Wallace v. Auer (Apr. 20, 1994), Hamilton App. Nos. C-930071  A-8801197, unreported, 1994 WL 158913, at 4.
  Accordingly, "[w]hen the proffered opinion will answer the very question that ultimately must be determined by the factfinder, and the fact-finder [sic] is capable of reaching a correct conclusion without that opinion, the trial court does not abuse its discretion by refusing to allow the testimony."  Wallace at 4.
In applying the foregoing to the instant matter, the record shows that prior to Lipian testifying, the investigatory officers, Trooper Nathan H. Dutton ("Trooper Dutton") and Lieutenant George C. Williams ("Lieutenant Williams"), testified on behalf of appellant.  Essentially, both of the officers explained that:  (1) a slow moving vehicle emblem was on appellee's trailer and tractor; (2) appellee used a flashlight to signal other drivers of his presence on the road; (3) no lights were on the trailer; (4) the tractor had one white light; and (5) appellant's motorcycle collided with appellee's tractor.
Further, during cross-examination of Trooper Dutton, a crash report, which was prepared by him, was admitted into evidence as appellee's exhibit C.  This report diagramed the crash scene, the skid marks, the point of impact, and recorded the distance to various objects at the crash scene.
In light of Trooper Dutton and Lieutenant Williams' testimony, the jury had all the information necessary to properly resolve the ultimate issue in this case, to-wit: causation.  Thus, Lipian's expert testimony was not necessary to aid the jury's understanding of this issue as the jury was capable of making its decision without his testimony.
Certainty, that is not to say that there are occasions when an expert witness can opine on the ultimate issue that must be determined by the jury.  However, to do so, not only must the expert be qualified per Evid.R. 702, but his/her *Page 511 
proposed testimony must be aimed at facts or knowledge which are outside the realm of the common experience of the jury.  McKay Machine Co. v.Rodman (1967), 11 Ohio St.2d 77, 81-82. See, also, Shepherd v.Midland Mut. Life Ins. Co. (1948), 152 Ohio St. 6, paragraph two of the syllabus.  "While testimony on an ultimate issue to be decided by the trier of fact is not per se inadmissible in Ohio, it is within the sound discretion of a trial court to refuse to admit the testimony of an expert witness on an ultimate issue where such testimony is not essential to the jury's understanding of the issue and the jury is capable of coming to a correct conclusion without it." (Emphasis in the original.)  Bostic at paragraph three of the syllabus.
Finally, any opinion offered by Lipian regarding the cause of the accident had to be expressed in terms of the probability or actuality of the causal relationship.  Stinson v. England (1994), 69 Ohio St.3d 451, paragraph one of the syllabus; Shepherd at paragraph two of the syllabus. "In Ohio, the admissibility of expert testimony that an event is the proximate cause is contingent upon the expression of an opinion by the expert with respect to the causative event in terms of probability."Stinson at 455. While the language used need not be the precise "magic" words, it must be specific enough to convey the same meaning. Martin v.Cincinnati St. Ry. Co. (1938), 61 Ohio App. 375, 380-381.  That degree of probability, however, was never asked of Lipian; thus, the trial court properly excluded his testimony.
Insofar as the testimony of Caroline Wolfe ("Wolfe") and Dr. Norman Eckel ("Dr. Eckel") is concerned, any error in excluding their testimony was harmless.  A review of the testimony shows that Wolfe proffered an opinion as to whether the physical impairments sustained by appellant in the accident would disable him from participating in the work force.  In turn, Dr. Eckel's testimony focused on appellant's total economic loss as a result of the accident.  Accordingly, both Wolfe and Dr. Eckel respectively testified to the damage sustained by appellant in this case.  But, given that the jury never had the opportunity to consider the issue of damages as the verdict was returned in favor of appellee, the exclusion of Wolfe's and Dr. Eckel's testimony amounted to harmless error.
However, upon further examination of Dr. Eckel's testimony, it is evident that appellant failed to establish a foundation for his opinion as required by Evid.R. 702 with respect to the reliability or reasonable certainty of his damage computation. Recovery for future damages must be shown with reasonable certainty and/or reasonable probability.  Ryne v.Garvey (1993), 87 Ohio App.3d 145, 155-156; Powell v. Montgomery (1971),27 Ohio App.2d 112,  116-123; Keedy v. *Page 512 Lollathin (Dec. 26, 1995), Belmont App. No. 93-B-41, unreported, 1995 WL 763311, at 5; Hohn v. Ohio Dept. of Mental Retardation andDevelopmental Disabilities (Dec. 14, 1993), Franklin App. No. 93AP-106, unreported, 1993 WL 524857, at 4; Bentley v. Smallwood (June 25, 1993), Vinton App. No. 471, unreported, 1993 WL 393645, at 9-10.  Because Dr. Eckel's opinion was not expressed in such terms, his testimony was properly excluded.
Regardless of the preceding discussion, I am in agreement that the trial court erred in excluding the testimony of appellant's four expert witnesses but for reasons other than those employed by the majority. Essentially, I am of the opinion that appellee waived his objection to the testimony of the expert witnesses as he did not object to their testimony with reasonable promptness.
The majority briefly points out that it might find that the trial court's decision to strike the testimony of appellant's expert witnesses upon a motion made by appellee approximately one week after the experts testified and at the close of all the evidence was unreasonable, arbitrary, or unconscionable.  While the majority does not further examine this issue, I will take this opportunity to explore the implications of appellee's failure to object with reasonable promptness to the admissibility of the expert witnesses' testimony.
Although appellee suggests in his appellate brief that to wait until the close of all the evidence to make a motion to strike "is of no legal import[,]" appellee seemingly ignores the legal principle advanced in Evid.R. 103.
Evid.R. 103(A)(1) requires that a party timely object when allegedly inadmissible evidence is introduced at trial.4 "Failure to make a timely objection or motion to strike is a waiver of the objection." Statev. Thomas (Apr. 17, 1990), Highland App. No. 719, unreported, 1990 WL 54913, at 3, citing State v. Sterns (1982), 7 Ohio App.3d 11.  See, also, Amie v. Gen. Motors Corp. (1980), 69 Ohio App.2d 11, 14; State v.McDonald (1970), 25 Ohio App.2d 6, 11; Gates v. Dills (1967),13 Ohio App.2d 163,  164-165; State v. Allen (Sept. 9, 1993), Cuyahoga App. No. 62275, unreported, 1993 WL 366976, at 13; Evid.R. 103(A). Stated differently, "[a] party waives his objection to the introduction of testimony unless the objection is made with reasonable promptness."Thomas at 3, citing Amie. *Page 513 
Generally speaking, there is considerable consistency among Ohio appellate courts that there must be an element of timeliness which reasonably relates to the earliest opportunity for making an objection. Those cases generally present two analogous situations.
First, there are cases in which there is notice to the opposing party that an expert witness will be testifying and/or there is knowledge as to the subject matter to which the expert witness will be testifying.  The rulings have been consistent that objections relating thereto must be evaluated in light of that notice and knowledge.5 Nickey v. Brown
(1982), 7 Ohio App.3d 32,  35-36.
In other words, if trial counsel is aware, either formally or informally, that the opposing party is intending to introduce certain testimony, then counsel's dilatory objections will not be honored. Sommerv. Conrad (1999), 134 Ohio App.3d 291, 298. For instance, where an expert witness testifies at trial by videotaped deposition and objections were made during the deposition but not relayed to the trial court in a timely fashion, the objections are deemed waived.  Sommer at 298; See, also,Zachariah v Rockwell Internatl. (1998), 127 Ohio App.3d 298, 304; Riverav. Lake Terminal RR. Co. (1999), 132 Ohio App.3d 483, 489-491; Allen at 13.
Second, in cases where cross-examination has been engaged in prior to an objection to the direct testimony, the rulings have been consistent that the objection has been  waived.  See, e.g., Amie at 12-12; Gates at 163-165; Thomas at 3.
In applying the foregoing to the instant matter, appellee waived his objection to the testimony of appellant's four expert witnesses.  Instead of immediately objecting to the expert testimony at the time it was offered or admitted, appellee opted to cross-examine the expert witnesses, present his defense and then wait approximately one week before presenting his motion to strike.  While appellant was apparently so flummoxed that he did not request a continuance or other relief to remedy this blind-side attack, the trial court, nevertheless, should not have granted appellee's motion to strike.  There is no question that appellant was severely prejudiced by the delay as it effectively prevented him from rehabilitating his witnesses. *Page 514 
In summation, under the circumstances presented in this case, I would hold that in this instance, where the party fails to object to the testimony offered by an expert witness, engages in cross-examination and proceeds at length with the remainder of trial, this party has waived any objection to such testimony.6
Based on the foregoing reasons, I concur in judgment only with the opinion of the majority.
1 Dr. Schneider also attempted to support his opinion by relying on certain unidentified medical publications. However, according to Dr. Schneider, these publications indicated that serum B.A.C. can range between 12 to 59 percent too high.
2 Unlike Dr. Schnieder, Dr. Staubus did not conduct clinicalexperiments to substantiate his theory.
3 The following exchange took place on cross-examination of Dr.Staubus:
  "A.  Again, as I said, the range   the acceptable range is somewheres [sic] in the neighborhood of 16 to 18 percent.
  "Q.  Well, that's your acceptable range, but some other expert might have some other acceptable range; would you agree with that?
  "A.  Well, you can find experts that will agree with almost anything.
" * * *
  "Q.  * * * But the point is, not all scientists agree on that ratio; do they?
"A.  They may or may not.
"* * *
  "A.  This is the ratio I use for my calculations. What other individuals may or may not use, you'd have to ask them."
4 Evid.R. 103(A) provides, in pertinent part, as follows:
  "Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and
  "(1) Objection. In case the ruling is one admitting evidence, a timely objection or motion to strike
appears of record stating the specific ground of objection, if the specific ground was not apparent from the context[.]  * * *"  (Emphasis added.)
5 In the instant case, the record before this court fails to reflect whether depositions were taken of the four expert witnesses as issue. Absent from the record are the issuance of subpoenas and the resulting depositions, if any.  Hence, it is unclear whether depositions were conducted in this case and whether any pretrial objections could have been made.
6 Certainly, there could be an extreme situation to the contrary, but, it would require that the trial court take whatever measures necessary to ensure that opposing counsel is not prejudiced due to the delayed objection.